Citation Nr: 0117079	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran retired from the Coast Guard in February 1991 
after more than 20 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in June 1998 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's arteriosclerotic cardiovascular disease is 
productive of an exercise level of 11 METs; there is no 
evidence of left ventricular dysfunction or of any episodes 
of acute congestive heart failure in the past year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
arteriosclerotic cardiovascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7005 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability, and outpatient treatment records have been 
associated with the claims file.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been compliance 
with the provisions of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's arteriosclerotic cardiovascular disease is 
currently rated as 30 percent disabling under Diagnostic Code 
7005.  Under Diagnostic Code 7005, a 30 percent evaluation is 
warranted if a work load of 5 METs, but not greater than 7 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent evaluation is warranted if there is more than one 
episode of acute congestive heart failure in the past year; 
if a workload of greater than 3 METs, but not greater than 5 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or if there is left ventricular dysfunction with an 
ejection fraction of 30 percent to 50 percent.

In a February 1995 letter, the veteran's private physician 
indicated that the veteran had recently undergone a 
successful angioplasty with entered induction of stent 
placement.

A November 1997 to December 1997 private hospital discharge 
summary indicates that the veteran was admitted due to chest 
pain and unstable angina.  A cardiac catheterization revealed 
that the left ventricle was normal in size and function; 
ejection fraction was estimated at 60 percent.  The discharge 
diagnoses included noncardiac chest pain, and coronary artery 
disease.

At a May 1998 VA heart examination, the veteran had dyspnea 
on exertion and chest pain which responded to nitroglycerin.  
The diagnosis was chronic coronary artery disease and angina.  
It was noted that the veteran was working 40 hours per week 
in a job that involved mostly "paper work."

An August 1998 private discharge summary reflects that the 
veteran made complaints of presyncope and chest pain.  
Cardiac catheterization revealed no significant mitral 
insufficiency; ejection fraction was estimated to be 60 
percent.  It was noted that chest pain and presyncope were 
probably noncardiac in etiology.

At an October 1999 VA heart examination, the veteran 
complained of chest pain upon mowing the lawn; he needed 
sublingual nitroglycerin about four times a month.  Physical 
examination of the heart revealed regular rate and rhythm.  A 
chest X-ray showed that the heart and mediastinum were within 
normal limits.  An echocardiogram was normal; the ejection 
fraction was estimated to be 60 to 65 percent.  Stress 
thallium testing revealed a negative graded exercise with the 
thallium at 11 METs.  A moderate size, moderate severity, 
fixed inferior wall perfusion defect was demonstrated, and 
was linked to diaphragmatic attenuation.  The diagnoses 
included coronary artery disease and history of chest pain.

A July 2000 VA treatment record referenced a normal EKG with 
no acute ischemic changes.  It was noted that the veteran was 
"stable from cardiac standpoint."

The claims file contains private and VA treatment records, VA 
examinations, and discharge summaries and medical records 
from the veteran's private hospitalizations.  Upon careful 
review of this medical evidence, the Board finds that the 
assignment of a rating in excess of 30 percent is not 
warranted.  There is no evidence of record of any episodes of 
acute congestive heart failure in the past year, and there is 
also no evidence of left ventricular dysfunction.  The stress 
test conducted in conjunction with the October 1999 VA heart 
examination revealed a negative graded exercise with the 
thallium at 11 METs, thus failing to reveal a workload of 
greater than 3 METs but not greater than 5 METs.  Further, 
the most recent medical evidence of record revealed that the 
veteran's cardiac condition was stable.  In short, the Board 
finds that the preponderance of the evidence is against a 
rating greater than 30 percent for service-connected 
arteriosclerotic cardiovascular disease.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's heart 
condition, alone, has resulted in frequent hospitalizations 
or caused a marked interference in his employment.  The Board 
is therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 30 percent for arteriosclerotic 
cardiovascular disease is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

